By JUDGE WILLIAM R. SHELTON
After thorough consideration of the evidence and the case law, the Court has determined that the requested injunction should be denied. Virginia case law has established that the Court has the authority to enjoin a parent from moving a child out of the state where it is not in the best interest of the child. Gray v. Gray, 228 Va. 696 (1985); Carpenter v. Carpenter, 220 Va. 299 (1979); Scinaldi v. Scinaldi, 2 Va. App. 571 (1986); Simmons v. Simmons, 1 Va. App. 358 (1986). The Court finds that the circumstances of this case distinguish it from the above-referenced cases because this injunction would prevent an in-state move of the children from Richmond to Roanoke. Thus, the requested injunction must be denied.
If the children are moved to Roanoke, the Court will not make this a consideration in determining who should have permanent custody.